      Case 1:17-cr-00618-RA Document 370
                                     368 Filed 07/21/21
                                               07/20/21 Page 1
                                                             2 of 4
                                                                  5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - x
                                      :
UNITED STATES OF AMERICA              :            Protective Order
                                      :
     - v. -                           :
                                      :            S4 17 Cr. 618 (RA)
FRANCIS TABAR-CEPEDA,                 :
                                      :
                                      :
                                      :
                    Defendant.        :
                                      :
- - - - - - - - - - - - - - - - - - - x

          WHEREAS, the United States of America seeks to provide

in unredacted form certain documents pursuant to Rule 16 of the

Federal Rules of Criminal Procedure; and

          WHEREAS, some material that the Government seeks to

provide contains sensitive information, including identification

information, related to specific individuals and entities; and

          WHEREAS, the Government is willing, under the

conditions set forth below, to produce such materials;

          IT IS HEREBY agreed, by and between the United States

of America, Audrey Strauss, United States Attorney, by Nicholas

Folly and Catherine Geddes, Assistant United States Attorneys,

and the defendant FRANCIS TABAR-CEPEDA, by and through his

attorney, Richard H. Rosenberg that:

          1.   Any material reflecting sensitive identification
      Case 1:17-cr-00618-RA Document 370
                                     368 Filed 07/21/21
                                               07/20/21 Page 2
                                                             3 of 4
                                                                  5



information (including, but not limited to, names, addresses,

dates of birth, Social Security numbers, financial-account

numbers, driver’s license information, and telephone numbers)

produced by the Government in this action is deemed

“Confidential Information” and shall be so identified by the

Government.

           2.   Confidential Information disclosed to any

defendant or to his counsel during the course of proceedings in

this action:

                (a)   Shall be used by the defendant and his

counsel only for purposes of the defense of this action;

                (b)   Shall be maintained in a safe and secure

manner solely by the defendant’s counsel; shall not be possessed

by the defendant, except in the presence of the defendant’s

counsel; and shall not be disclosed in any form by the defendant

or his counsel except as set forth in paragraph 2(c) below;

                (c)   May be disclosed by the defendant or his

counsel only to the following persons (hereinafter “Designated

Persons”):

                      (i)   investigative, secretarial, clerical,

and paralegal student personnel, or any interpreter or

translator, employed full-time or part-time by the defendant’s

counsel;


                                   2
      Case 1:17-cr-00618-RA Document 370
                                     368 Filed 07/21/21
                                               07/20/21 Page 3
                                                             4 of 4
                                                                  5



                     (ii) independent expert witnesses,

investigators, or advisors retained by the defendant’s counsel

in connection with this action;

                     (iii) such other persons as hereafter may be

authorized by the Court upon motion by the defendant; and

               (d)   Shall either be returned to the Government

following the conclusion of the trial of the above-referenced

action or upon the defendant’s sentencing or upon the conclusion

of any appeals, or maintained by defendant’s counsel as required

by counsel’s duties and responsibilities as counsel, as the case

may be, provided that defendant’s counsel maintains the

Confidential Information in accordance with Paragraph 2(b).

          3.   Each defendant and his counsel shall provide a

copy of this Order to Designated Persons to whom they disclose

Confidential Information pursuant to paragraph 2(c).         Prior to

disclosure of Confidential Information to Designated Persons,

pursuant to paragraph 2(c), any such Designated Person shall

agree to be subject to the terms of this Order by signing a copy

hereof and providing such copy to the Government and the

individual defendant’s counsel.

          4.   The provisions of this Order shall not be

construed as preventing the disclosure of any information in any

motion, hearing, trial, or sentencing proceeding held in


                                   3
         Case 1:17-cr-00618-RA Document 370
                                        368 Filed 07/21/21
                                                  07/20/21 Page 4
                                                                5 of 4
                                                                     5




connection with the above-referenced action or to any District

Judge or Magistrate Judge of this Court for purposes of the

above-referenced action.

            5.    With respect to Confidential Information, any

filings with any court shall be governed by Rule 49.1 of the

Federal Rules of Criminal Procedure.

            6.    The provisions of this order shall not terminate

at the conclusion of this criminal prosecution and the Court

will retain jurisdiction to enforce this Order following

termination of the case.


IT IS SO ORDERED.

Dated:      New York, New York
                  21 2021
            July ___,



                              ______________________________
                              HONORABLE RONNIE ABRAMS
                              United States District Judge
                              Southern District of New York


                              AUDREY STRAUSS
                              United States Attorney for the Southern
                              District of New York


                        By:   s/____________________________
                              Nicholas Folly/Catherine Geddes
                              Assistant United States Attorneys




                                      4
